                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

JABRIEL WILLIAMS,                            )
                                             )
       Petitioner,                           )
                                             )
v.                                           )          Case No. CIV-19-640-G
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
       Respondent.                           )

                                         ORDER

       On August 29, 2019, the Court issued an Order adopting the Report and

Recommendation of United States Magistrate Judge Bernard M. Jones (Doc. No. 5). In

accordance with Castro v. United States, 540 U.S. 375 (2003), the Court advised Petitioner

that it intended to recharacterize his 28 U.S.C § 2241 petition as a § 2255 motion, advised

Petitioner of the potential consequences of recharacterization, and provided Petitioner the

opportunity to withdraw his Petition prior to such recharacterization.

       In response, Petitioner submitted a letter on September 9, 2019, in which he states,

“Disregard my 2241.” Doc. No. 6, at 1. The Court construes Petitioner’s submission as a

notice of voluntary dismissal under Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure. See Fed. R. Civ. P. 41(a)(1)(A)(i), 81(a)(4). Because Petitioner has voluntarily

dismissed his § 2241 Petition within the time prescribed in the Court’s August 29, 2019

Order, the Court will not recharacterize the Petition as arising under § 2255. This action

is deemed dismissed without prejudice effective September 9, 2019. See Fed. R. Civ. P.

41(a)(1)(B).
IT IS SO ORDERED this 19th day of September, 2019.




                                 2
